Exhibit 10.2

 

EXECUTION COPY

 

PURCHASE AND EXCHANGE AGREEMENT

 

This Purchase and Exchange Agreement (the “Agreement”) is entered into as of the
10th day of June, 2015, by and among Chart Acquisition Corp., a Delaware
corporation (“Chart”), Tempus Applied Solutions, LLC, a Delaware limited
liability company (“Tempus”), TAS Financing Sub Inc., a Delaware corporation and
wholly owned subsidiary of Tempus (the “Company”), Tempus Applied Solutions
Holdings, Inc., a Delaware corporation (“PubCo”), and Chart Financing Sub Inc.,
a Delaware corporation and a wholly owned subsidiary of Chart (“Chart Financing
Sub”, and together with the Company, Chart, Tempus and PubCo, the “Merger
Parties”), and the investor signatory hereto (the “Investor”), with reference to
the following facts:

 

A. The Company and the Investor are executing and delivering this Agreement in
reliance upon the exemptions from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule
506(b) of Regulation D as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the 1933 Act.

 

B. On or prior to the date hereof, the Company has authorized a new series of
non-voting preferred stock of the Company, $0.0001 par value per share, the
terms of which are set forth in the certificate of designations for such
non-voting preferred stock of the Company (the “Company Certificate of
Designations”) in the form attached hereto as Exhibit A (together with any
non-voting preferred shares issued in replacement thereof in accordance with the
terms thereof, the “Company Preferred Stock”).

 

C. The Investor wishes to purchase, and the Company wishes to sell, immediately
prior to the Closing Time (as defined below) (the “Purchase Closing Time”) upon
the terms stated in this Agreement, such aggregate number of shares of the
Company Preferred Stock (the “Company Preferred Shares”) as set forth on the
signature page of the Investor (the “Share Purchase”).

 

D. Each of the parties hereto desires Continental Stock Transfer & Trust (the
“Escrow Agent”) to establish an escrow account (the “Escrow Account”) in
accordance with the terms of that certain Escrow Agreement, in the form attached
hereto as Exhibit B (the “Escrow Agreement”), pursuant to which the Investor
shall deposit the Purchase Price (as defined below) with respect to the Share
Purchase concurrently with PubCo’s request of the SEC to effect an acceleration
of the effectiveness of the Registration Statement (as defined below).

 

E. On or prior to the date hereof, the Merger Parties and certain other parties
have amended that certain Agreement and Plan of Merger, such Second Amendment to
the Agreement and Plan of Merger in the form attached hereto as Exhibit C (as
the Agreement and Plan of Merger is so amended, the “Merger Agreement”),
pursuant to which, among other things, the Merger Parties shall consummate the
Mergers (as defined in the Merger Agreement, also referred to herein as the
“Business Combination”) and effect the Exchange (as defined below). In
connection with the Merger Agreement, PubCo has prepared and filed with the SEC
a Registration Statement on Form S-4 (333-201424) (as amended or supplemented,
the “Registration Statement”).

 



1

 

 

F. On or prior to the date hereof, PubCo has authorized a new series of
convertible preferred stock of PubCo designated as Series A Convertible
Preferred Stock, $0.0001 par value per share, the terms of which will be set
forth in the certificate of designations for such series of Preferred Stock (the
“PubCo Certificate of Designations”) in the form attached hereto as Exhibit D
(together with any non-voting preferred shares issued in replacement thereof in
accordance with the terms thereof, the “PubCo Preferred Stock”) to be filed with
the Delaware Secretary of State, along with an amendment and restatement of
PubCo’s certificate of incorporation in the form attached to the Merger
Agreement (the “Amended PubCo Charter”), following authorization by Chart’s
stockholders and prior to the Closing Time (as defined below), which PubCo
Preferred Stock shall be convertible into shares of PubCo’s common stock,
$0.0001 par value per share (the “Common Stock”) (such shares of Common Stock
issuable pursuant to the terms of the Certificate of Designations, including,
without limitation, upon conversion or otherwise, collectively, the “Conversion
Shares”), in accordance with the terms of the PubCo Certificate of Designations.

 

G. On the date hereof, the Merger Parties are entering into Purchase and
Exchange Agreements (the “Other Investor Purchase Agreements”) with certain
other new outside investors (the “Other Investors”), which Other Investor
Purchase Agreements are substantially identical in form and substance to this
Agreement.

 

H. On or prior to the date hereof, the Company has entered into a Purchase and
Exchange Agreement with Chart, Tempus, PubCo and Chart Financing Sub (the “TAS
Purchase Agreement”), pursuant to which simultaneously with the Share Purchase
hereunder and immediately prior to the Closing Time, the Company will pay the
Purchase Price received from the Investor hereunder, together with the proceeds
received upon the closing of the Other Investor Purchase Agreements, to purchase
from Chart Financing Sub 1,050,000 shares of Series A Preferred Stock, par value
$0.0001 per share, of Chart Financing Sub (the “Chart Financing Sub Series A
Preferred Stock”) at a price of $10.00 per share for an aggregate purchase price
of $10,500,000.

 

I. On or prior to the date hereof, Chart Financing Sub has entered into certain
Purchase and Exchange Agreements with Chart and PubCo, on the one hand, and a
certain investor named therein affiliated with Chart or Tempus (each, an
“Affiliate Investor”), on the other hand (the “Affiliate Investor Exchange
Agreements”), pursuant to which immediately prior to the Closing Time, the
Affiliate Investors will purchase from Chart Financing Sub 550,000 shares of
Series B Preferred Stock, par value $0.0001 per share, of Chart Financing Sub
(the “Chart Financing Sub Series B Preferred Stock”) at a price of $10.00 per
share.

 

J. Pursuant to the Merger Agreement and the Registration Statement, upon
consummation of the Business Combination (the time and date of the closing of
the Business Combination, the “Closing Time”), PubCo shall issue to the Investor
pursuant to the Merger Agreement and the Registration Statement in exchange for
the Company Preferred Shares (x) two and one-half (2.5) shares of stock of PubCo
for each Company Preferred Share held by the Investor, with such aggregate
number of shares of stock allocated between the Common Stock (all such shares
issued to the Investor in the aggregate, the “Common Shares”) and PubCo
Preferred Stock, if any (all such shares issued to the Investor in the
aggregate, the “Preferred Shares”), as set forth on the signature page of the
Investor, (y) a warrant, in the form attached hereto as Exhibit E (the “Series
A-1 Warrant”) to acquire 1.875 shares of Common Stock or PubCo Preferred Stock
(as exercised, collectively, the “Series A-1 Warrant Shares”) for each Company
Preferred Share held by the Investor and (z) a warrant, in the form attached
hereto as Exhibit F (the “Series B-1 Warrant”, and together with the Series A-1
Warrant, the “Warrants” and, together with the Series A-2 Warrants and Series
B-2 Warrants issuable under the Merger Agreement to the Affiliate Investors in
exchange for the Chart Financing Sub Series B Preferred Stock, the “Investor
Warrants”) to acquire 0.625 shares of Common Stock or PubCo Preferred Stock (as
exercised, collectively, the “Series B-1 Warrant Shares”, and together with the
Series A-1 Warrant Shares, the “Warrant Shares”) for each Company Preferred
Share held by the Investor.

 



2

 

 

K. The Common Shares, the Preferred Shares and the Warrants are collectively
referred to herein as the “Exchange Securities”, the Conversion Shares and the
Warrant Shares are collectively referred to herein as the “Underlying
Securities” and the Exchange Securities and the Underlying Securities are
collectively referred to herein as the “Securities”.

 

L. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1.            Purchase of Company Preferred Shares.

 

(a)           General. Upon the terms and subject to the conditions set forth
herein, subject to the satisfaction or waiver of all of the conditions set forth
in Section 1(d) of this Agreement, at the Purchase Closing Time, the Company
shall issue and sell to the Investor, and the Investor shall purchase from the
Company, the Company Preferred Shares.

 

(b)           Escrow; Release of Purchase Price. Upon the later of (x) PubCo’s
receipt of notification by the SEC that no comments remain outstanding with
respect to the Registration Statement and that PubCo may request an acceleration
of the effectiveness of the Registration Statement and (y) the satisfaction in
full of the conditions set forth in Section 1(c) below (collectively, the
“Acceleration Conditions”), each of the Merger Parties shall execute and deliver
a written notice to the Investor, executed by a duly authorized executive
officer of each of the Merger Parties (the “Acceleration Certificate”, and the
date of satisfaction of the Acceleration Conditions, the “Notice Date”),
certifying that the Acceleration Conditions have been met (and attaching any
applicable correspondences from the SEC relating thereto) and certifying that
the Business Combination, the Share Purchase and the Exchange are contemplated
to occur within twenty-five (25) Business Days following the Notice Date, and
that, assuming the approval by Chart’s shareholders of the Business Combination
(and the other matters subject to Chart shareholder approval in the Registration
Statement) and the extension of the deadline by which Chart must consummate the
Business Combination, the Merger Party has no knowledge of any event or
occurrence outstanding (other than those which the parties to the Merger
Agreement may waive) that could reasonably be expected to prevent the
consummation of the Business Combination, the Share Purchase or the Exchange
within the earlier of (i) twenty-five (25) Business Days following the Notice
Date and (ii) July 31, 2015 (such earlier date, the “Escrow Release Date”). No
later than the third (3rd) Business Day following the Investor’s receipt of the
Acceleration Certificate (the “Escrow Wire Deadline”), the Investor shall
deposit into the Escrow Account, by wire transfer, in U.S. dollars and
immediately available funds, in accordance with the wire instructions of the
Escrow Agent delivered to the Investor, such aggregate amount as set forth on
the signature page of the Investor (the “Purchase Price”), which represents a
purchase price of $10.00 per Company Preferred Share (as adjusted for stock
splits, stock dividends, recapitalizations or similar events). At any time after
the Escrow Release Date but prior to the consummation of the Business
Combination, the Investor may, by written notice to the Escrow Agent and the
Company, cause the Escrow Agent to return the Purchase Price to the Investor
and, concurrently and automatically with delivery of such notice, the Investor’s
obligation to purchase and the Company’s obligation to sell the Company
Preferred Shares in the Share Purchase shall be terminated.

 



3

 

 

(c)           Conditions to Escrow Funding. The obligation of the Investor to
fund the Escrow on or prior to the Escrow Wire Deadline is subject to the
satisfaction, on or before the Notice Date, of each of the following conditions,
provided, that these conditions are for the Investor's sole benefit and may be
waived by the Investor at any time in its sole discretion by providing the
Company with prior written notice thereof:

 

(i)           The Company shall have duly executed and filed the Company
Certificate of Designations with the Secretary of State of Delaware.

 

(ii)           The representations and warranties of each of the Merger Parties
shall be true and correct in all respects as of the date when made (or cured
prior to the Escrow Wire Deadline) and as of each of the Notice Date and the
Escrow Wire Deadline as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date), and each Merger Party shall have performed, satisfied
and complied in all respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Merger Party at or prior to the Notice Date and the Escrow Wire Deadline.

 

(iii)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the Share Purchase.

 

(iv)           The Investor shall have received a letter on the letterhead of
the Company, duly executed by an authorized officer of the Company, setting
forth the wire transfer instructions of the Escrow Agent with respect to the
Escrow Account.

 

(v)           The Merger Parties shall have delivered the Acceleration
Certificate to the Investor, which shall be true and correct in all respects.

 



4

 

 

(vi)           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated hereby or pursuant to the
Merger Agreement or the Registration Statement.

 

(vii)           The Company and its subsidiaries shall have delivered to the
Investor such other documents, instruments or certificates relating to the
transactions contemplated by this Agreement as the Investor or its counsel may
reasonably request.

 

(d)           Conditions to Share Purchase. The obligation of the Investor to
consummate the Share Purchase at the Purchase Closing Time is subject to the
satisfaction, on or before the Purchase Closing Time, of each of the following
conditions, provided, that these conditions are for the Investor's sole benefit
and may be waived by the Investor at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

(i)           The Investor shall have received the opinion of Alston & Bird LLP,
the Company’s counsel, dated as of the Purchase Closing Time, in the form
attached hereto as Exhibit G-1.

 

(ii)           The Investor shall have received the opinion of Ellenoff Grossman
& Schole LLP, PubCo’s counsel, dated as of the Purchase Closing Time, in the
form attached hereto as Exhibit G-2.

 

(iii)           On or prior to the Purchase Closing Time, PubCo shall have duly
executed and filed the PubCo Certificate of Designations with the Secretary of
State of Delaware.

 

(iv)           The representations and warranties of each of the Merger Parties
(x) that are qualified by materiality or Material Adverse Effect shall be true
and correct in all respects and (y) that are not qualified by materiality or
Material Adverse Effect shall be true and correct in all material respects as of
the date when made (or cured prior to the Purchase Closing Time) and as of the
Purchase Closing Time as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such specific date), and each Merger Party shall have performed, satisfied
and complied in all respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Merger Party at or prior to the Purchase Closing Time.

 

(v)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the Share Purchase.

 

(vi)           Each of the Merger Parties shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the
consummation of the Business Combination and the Exchange.

 



5

 

 

(vii)          The Merger Parties shall have delivered the Business Combination
Certificate (as defined below) to the Investor, which shall be true and correct
in all respects.

 

(viii)         No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated hereby or pursuant to the
Merger Agreement or the Registration Statement.

 

(e)           Delivery. At the Purchase Closing Time (x) the Purchase Price
shall be released from the Escrow Account to the Company pursuant to a notice
delivered to the Escrow Agent from a designated third party in accordance with
the Escrow Agreement and (y) the Company shall credit the Investor with the
Company Preferred Shares on its books and records and have its transfer agent
record the shares in its direct registration system. The parties agree that the
Company Preferred Shares shall be issued by the Company in book form and without
the issuance of stock certificates.

 

(f)           Merger Agreement. The Merger Parties hereby agree that, between
the date of this Agreement and the Closing Time, without the prior written
consent of the Investor (such consent not to be unreasonably withheld, delayed
or conditioned), the Merger Parties will not amend or waive any provisions of
the Merger Agreement as in effect on the date hereof (or as hereafter amended
without violating this Section 1(f)) in any manner that would decrease the
ownership interests of the Investor in PubCo immediately after the Closing Time
or that otherwise adversely affect the Investor.

 

(g)           Termination of this Agreement. Notwithstanding anything to the
contrary herein, after July 31, 2015 any party to this Agreement may terminate
this Agreement by providing written notice thereof to the other parties if the
Business Combination has not occurred on or prior to July 31, 2015. Upon any
such termination of this Agreement, the obligations of the Investor and the
Company to consummate the Share Purchase (including, without limitation, any
obligations of the Investor to fund the Escrow Account) shall cease and be of no
further force and effect.

 

2.           Business Combination. At the Closing Time, in accordance with the
terms of the Merger Agreement and the Registration Statement, PubCo shall issue
the Exchange Securities to the Investor in exchange for the cancellation of the
Company Preferred Shares in the Company Merger (the “Exchange”) as follows:

 

(a)           A duly authorized officer of each of the Merger Parties shall
execute and deliver to the Investor a certificate certifying that all conditions
to the consummation of the Merger Agreement shall have been satisfied in full
(or waived by the parties) (including, without limitation, that Chart has
received sufficient shareholder approval to authorize the Business Combination)
(the “Business Combination Certificate”).

 



6

 

 

(b)           PubCo shall issue and deliver or cause to be delivered to the
Investor (or its designee) (x) evidence that any Preferred Shares and Warrants
have been recorded in the books and records of the PubCo and credited to the
Investor (including, if requested by the Investor, stock certificates with
respect to any Preferred Shares and signed copies of the Warrants, in each case,
for delivery to the Investor to the address set forth on the signature page of
the Investor) and (y) the Common Shares to the balance account of the broker of
the Investor listed on the signature page of the Investor (the “Investor
Broker”), at the Depository Trust Company in accordance with the instructions
delivered by the Investor Broker to PubCo on or prior to the Closing Time. Such
deliveries under clause (x) in the preceding sentence shall be completed within
three (3) Business Days after the Closing Time, and such deliveries under clause
(y) in the preceding sentence shall be completed within one (1) Business Day
after the Closing Time (subject to the Investor Broker initiating a
Deposit/Withdrawal at Custodian with respect to the Common Shares on or prior to
such date). Each of the Exchange Securities shall be issued without any
restrictive legend.

 

(c)           PubCo shall have duly executed and filed the PubCo Certificate of
Designations with the Secretary of State of Delaware and the PubCo Certificate
of Designations shall not have been amended since its filing without the prior
written consent of the Investor.

 

(d)           Upon the consummation of the Business Combination in accordance
with the Merger Agreement and the Registration Statement, the Company Preferred
Shares (as well as any outstanding shares of the Chart Financing Sub Series A
Preferred Stock and Chart Financing Sub Series B Preferred Stock) shall be
cancelled.

 

(e)           The parties hereto shall execute and/or deliver such other
documents and agreements as are customary and reasonably necessary to effectuate
the Business Combination and the Exchange.

 

3.           Redemption. The Merger Parties hereby agree that in the event that
the Share Purchase is consummated under this Agreement, but the Business
Combination is not consummated within five (5) Business Days thereafter, unless
otherwise agreed by the Investor, at the end of such five (5) Business Day
period, the Company Preferred Shares will be automatically redeemed by the
Company in exchange for the Purchase Price. In the event that at such time the
transactions contemplated by the TAS Purchase Agreement have already been
consummated and Chart Financing Sub shall have issued the Chart Financing Sub
Series A Preferred Stock to the Company, the Merger Parties agree to cause such
Chart Financing Sub Series A Preferred Stock to also be redeemed by Chart
Financing Sub at such time for an aggregate amount in cash equal to $10,500,000.

 



7

 

 

4.           Representations, Warranties and Covenants of the Company.

 

(I)           The Company represents and warrants to the Investor, as of the
date hereof, as of the Notice Date, as of the Escrow Wire Deadline, as of the
Purchase Closing Time and as of the Closing Time, that:

 

(a)           Organization and Qualification. The Company and each of its
subsidiaries (if any) (each, a “Company Subsidiary”) are duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the full
corporate power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Company Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents, except, with respect to the Company Subsidiaries, for
violations which would not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect. The Company and each Company
Subsidiary are duly qualified to conduct its respective businesses and are in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.

 

(b)           Authorization and Binding Obligation. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and each of the other agreements and certificates to which it is
a party in connection with the transactions contemplated by this Agreement, the
Merger Agreement, the Other Investor Purchase Agreements, the Affiliate Investor
Exchange Agreements, the TAS Purchase Agreement, the Company Certificate of
Designations, the Escrow Agreement, the Registration Statement, the PubCo
Certificate of Designations and the Investor Warrants (collectively, the
“Exchange Documents”) and to issue the Company Preferred Shares in accordance
with the terms hereof and thereof. The execution and delivery of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Company Preferred Shares, have been duly authorized by board of directors of
the Company and, other than (i) such filings required under applicable
securities or “Blue Sky” laws of the states of the United States and (ii) such
consents described on Schedule 4(c)(ii) attached hereto, no further filing,
consent, or authorization is required by the Company or of its board of
directors or its stockholders. This Agreement and the other Exchange Documents
to which it is a party have been duly executed and delivered by the Company and
constitute the legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

(c)           No Conflict; Required Filings and Consents.

 

(i)           The execution, delivery and performance of the Exchange Documents
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Company Preferred Shares) will not (A) result in a violation of the
certificate of incorporation or bylaws of the Company, the terms of any equity
instrument of the Company or any of the Company Subsidiaries or any of the
organizational documents of the Company or any of the Company Subsidiaries or
(B) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of the Company
Subsidiaries is a party, or (C) result in a violation of any law, rule,
regulation, order, judgment or decree (including U.S. federal and state
securities laws, rules, and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of the
Company Subsidiaries is bound or affected.

 



8

 

 

(ii)           Except as required under applicable securities or “Blue Sky” laws
of the states of the United States, and as described on Schedule 4(c)(ii),
neither the Company nor any of its Subsidiaries is required to obtain any
consent, authorization or order of, or, make any filing or registration with,
any court, governmental agency or any regulatory or self-regulatory agency or
any other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Exchange Documents, in each case in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations (which the Company is required to obtain
pursuant to the preceding sentence) have been obtained or effected, or will have
been obtained or effected, on or prior to the Closing Time (except for those
required to be obtained or effected after the Closing Time, which will be
obtained or effected within the time periods prescribed by applicable law), and
the Company and the Company Subsidiaries are unaware of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence.

 

(d)           Issuance of Company Preferred Shares. The issuance of the Company
Preferred Shares is duly authorized and upon issuance in accordance with the
terms of the Exchange Documents and the certificate of incorporation and bylaws
of the Company shall be validly issued, fully paid and non-assessable and free
from all taxes, liens, charges and other encumbrances with respect to the issue
thereof.

 

(e)           Disclosure. Other than as set forth in the 8-K (as defined below),
the Company confirms that, neither it nor any other Person acting on its behalf
has provided the Investor or its agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, non-public
information about any of the Merger Parties or their subsidiaries or otherwise
relating to the Securities. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
the Exchange Securities. All disclosure provided to the Investor regarding the
Company and the Company Subsidiaries, their business and the transactions
contemplated hereby, including the schedules to this Agreement, furnished by or
on behalf of the Company is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No event or circumstance has
occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.

 



9

 

 

(f)           Indebtedness. Neither the Company nor any Company Subsidiary has
any outstanding indebtedness or any liens on its assets (other than liens for
taxes and other governmental charges and assessments that are not yet due and
payable and other liens that are imposed by law).

 

(II)          The Company covenants that, prior to the Closing Time, it shall
not: (x) form any subsidiaries, conduct any business or issue any securities,
other than as specifically contemplated in the Exchange Documents as in effect,
or in the form in effect, on the date hereof; or (y) incur any indebtedness.

 

5.           Representations and Warranties of Tempus. Tempus represents and
warrants to the Investor, as of the date hereof, as of the Notice Date, as of
the Escrow Wire Deadline, as of the Purchase Closing Time and as of the Closing
Time, that:

 

(a)           Organization and Qualification. Tempus and each subsidiary of
Tempus (each, a “Tempus Subsidiary”) are duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the full
corporate or limited liability company (as applicable) power and authority to
own and use its properties and assets and to carry on its business as currently
conducted. Neither Tempus nor any Tempus Subsidiary is in violation of any of
the provisions of its respective operating agreement, certificate of formation,
certificate or articles of incorporation, bylaws or other organizational or
charter documents except, with respect to the Tempus Subsidiaries, for
violations which would not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect. Tempus and each Tempus
Subsidiary are duly qualified to conduct its respective businesses and are in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.

 

(b)           Authorization and Binding Obligation. Tempus has the requisite
power and authority to enter into and perform its obligations under this
Agreement and each of the other agreements and certificates to which it is a
party in connection with the transactions contemplated by Exchange Documents.
The execution and delivery of the Exchange Documents by Tempus and the
consummation by Tempus of the transactions contemplated hereby and thereby, have
been duly authorized by the sole manager of Tempus and, other than (i) such
filings required under applicable securities or “Blue Sky” laws of the states of
the United States and (ii) such consents described on Schedule 5(c)(ii) attached
hereto, no further, consent, or authorization is required by Tempus or of its
managers or its members. This Agreement and the other Exchange Documents have
been duly executed and delivered by Tempus and constitute the legal, valid and
binding obligations of Tempus enforceable against Tempus in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 



10

 

 

(c)           No Conflict; Required Filings and Consents.

 

(i)           The execution, delivery and performance of the Exchange Documents
by Tempus and the consummation by Tempus of the transactions contemplated hereby
and thereby will not (A) result in a violation of the operating agreement or
certificate of formation of Tempus, the terms of any share capital of Tempus or
any of the Tempus Subsidiaries or any of the organizational documents of Tempus
or any of the Tempus Subsidiaries or (B) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Tempus or any
of the Tempus Subsidiaries is a party, or (C) result in a violation of any law,
rule, regulation, order, judgment or decree (including U.S. federal and state
securities laws, rules, and regulations) applicable to Tempus or any of the
Tempus Subsidiaries or by which any property or asset of Tempus or any of the
Tempus Subsidiaries is bound or affected.

 

(ii)           Except as required under applicable securities or “Blue Sky” laws
of the states of the United States, and as described on Schedule 5(c)(ii),
neither Tempus nor any of the Tempus Subsidiaries is required to obtain any
consent, authorization or order of, or, make any filing or registration with,
any court, governmental agency or any regulatory or self-regulatory agency or
any other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Exchange Documents, in each case in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations (which Tempus is required to obtain pursuant
to the preceding sentence) have been obtained or effected, or will have been
obtained or effected, on or prior to the Closing Time (except for those required
to be obtained or effected after the Closing Time, which will be obtained or
effected within the time periods prescribed by applicable law), and Tempus and
the Tempus Subsidiaries are unaware of any facts or circumstances that might
prevent Tempus from obtaining or effecting any of the registration, application
or filings pursuant to the preceding sentence.

 

(d)           Registration Statement. At the time the Registration Statement and
any amendments thereto became effective, at the date of this Agreement, at each
deemed effective date thereof and at the Closing Time, the Registration
Statement and any amendments thereto complied and will comply in all material
respects with the requirements of the 1933 Act, the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations of the SEC
promulgated thereunder and all other applicable laws and regulations and did not
and will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading.

 



11

 

 

(e)           Disclosure. Other than as set forth in the 8-K, Tempus confirms
that neither it nor any other Person acting on its behalf has provided the
Investor or its agents or counsel with any information that constitutes or could
reasonably be expected to constitute material, non-public information about any
of the Merger Parties or their subsidiaries or otherwise relating to the
Securities. Tempus understands and confirms that the Investor will rely on the
foregoing representations in effecting transactions in the Exchange Securities.
All disclosure provided to the Investor regarding Tempus and the Tempus
Subsidiaries, their business and the transactions contemplated hereby, including
the schedules to this Agreement, furnished by or on behalf of Tempus is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading. No
event or circumstance has occurred or information exists with respect to Tempus
or any of the Tempus Subsidiaries or its or their business, properties,
prospects, operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure or announcement by Tempus but which
has not been so publicly announced or disclosed.

 

6.           Representations and Warranties of Chart. Chart represents and
warrants to the Investor, as of the date hereof, as of the Notice Date, as of
the Escrow Wire Deadline, as of the Purchase Closing Time and as of the Closing
Time, that:

 

(a)           Organization and Qualification. Chart and each subsidiary of Chart
(each, a “Chart Subsidiary”) are duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither Chart nor any Chart Subsidiary is in violation
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents except, with
respect to the Chart Subsidiaries, for violations which would not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect. Chart and each Chart Subsidiary are duly qualified to conduct
its respective businesses and are in good standing as a foreign corporation or
other entity in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

 

(b)           Authorization and Binding Obligation. Chart has the requisite
power and authority to enter into and perform its obligations under this
Agreement and each of the other agreements and certificates to which it is a
party in connection with the transactions contemplated by Exchange Documents.
The execution and delivery of the Exchange Documents by Chart and the
consummation by Chart of the transactions contemplated hereby and thereby, have
been duly authorized by the Board of Directors of Chart and, other than (i) such
filings required under applicable securities or “Blue Sky” laws of the states of
the United States and (ii) such consents described on Schedule 6(c)(ii) attached
hereto, no further, consent, or authorization is required by Chart or of its
Board of Directors or its shareholders. This Agreement and the other Exchange
Documents have been duly executed and delivered by Chart and constitute the
legal, valid and binding obligations of Chart enforceable against Chart in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 



12

 

 

(c)           No Conflict; Required Filings and Consents.

 

(i)           Subject to the approval by Chart’s shareholders of the Business
Combination (and the other matters subject to Chart shareholder approval in the
Registration Statement) and the extension of the deadline by which Chart must
consummate the Business Combination, and subject to the filing by PubCo of the
PubCo Amended Charter and the PubCo Certificate of Designations, the execution,
delivery and performance of the Exchange Documents by Chart and the consummation
by Chart of the transactions contemplated hereby and thereby will not (A) result
in a violation of the Certificate of Incorporation, the terms of any share
capital of Chart or any of the Chart Subsidiaries, the Bylaws or any of the
organizational documents of Chart or any of the Chart Subsidiaries or (B)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which Chart or any of the Chart Subsidiaries is a
party, or (C) result in a violation of any law, rule, regulation, order,
judgment or decree (including U.S. federal and state securities laws, rules, and
regulations, and the rules and regulations of the OTCQB (the “Principal Market”)
applicable to Chart or any of the Chart Subsidiaries or by which any property or
asset of Chart or any of the Chart Subsidiaries is bound or affected.

 

(ii)           Except for the filing of the PubCo Amended Charter and the PubCo
Certificate of Designations, as required under applicable securities or “Blue
Sky” laws of the states of the United States, and as otherwise described on
Schedule 6(c)(ii), neither Chart nor any of the Chart Subsidiaries is required
to obtain any consent, authorization or order of, or, make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Exchange
Documents, in each case in accordance with the terms hereof or thereof. All
consents, authorizations, orders, filings and registrations (which Chart is
required to obtain pursuant to the preceding sentence) have been obtained or
effected, or will have been obtained or effected, on or prior to the Closing
Time (except for those required to be obtained or effected after the Closing
Time, which will be obtained or effected within the time periods prescribed by
applicable law), and Chart and the Chart Subsidiaries are unaware of any facts
or circumstances that might prevent Chart from obtaining or effecting any of the
registration, application or filings pursuant to the preceding sentence. Chart
is not in violation of the listing requirements of the Principal Market and has
no knowledge of any facts that would reasonably lead to delisting or suspension
of the shares of Common Stock by the Principal Market in the foreseeable future.

 



13

 

 

(d)           Registration Statement. At the time the Registration Statement and
any amendments thereto became effective, at the date of this Agreement, at each
deemed effective date thereof and at the Closing Time, the Registration
Statement and any amendments thereto complied and will comply in all material
respects with the requirements of the 1933 Act, the Exchange Act and the rules
and regulations of the SEC promulgated thereunder and all other applicable laws
and regulations and did not and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading. At the Closing Time,
the Common Shares, the Preferred Shares and the Warrants shall be issued
pursuant to the Registration Statement and, upon issuance, shall be freely
tradable without any legend or other restriction.

 

(e)           Disclosure. Other than as set forth in the 8-K, Chart confirms
that neither it nor any other Person acting on its behalf has provided the
Investor or its agents or counsel with any information that constitutes or could
reasonably be expected to constitute material, non-public information about any
of the Merger Parties or their subsidiaries or otherwise relating to the
Securities. Chart understands and confirms that the Investor will rely on the
foregoing representations in effecting transactions in the Exchange Securities.
All disclosure provided to the Investor regarding Chart and the Chart
Subsidiaries, their business and the transactions contemplated hereby, including
the schedules to this Agreement, furnished by or on behalf of Chart is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading. No
event or circumstance has occurred or information exists with respect to Chart
or any of the Chart Subsidiaries or its or their business, properties,
prospects, operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure or announcement by Chart but which has
not been so publicly announced or disclosed.

 

7.           Representations and Warranties of PubCo. PubCo represents and
warrants to the Investor, as of the date hereof, as of the Notice Date, the
Escrow Wire Deadline, as of the Purchase Closing Time and as of the Closing
Time, that:

 

(a)           Organization and Qualification. PubCo and each of its subsidiaries
(each, a “PubCo Subsidiary”) are duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither PubCo nor any PubCo Subsidiary is in violation
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents except, with
respect to the PubCo Subsidiaries, for violations which would not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect. PubCo and each PubCo Subsidiary are duly qualified to conduct
its respective businesses and are in good standing as a foreign corporation or
other entity in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

 



14

 

 

(b)           Authorization and Binding Obligation. PubCo has the requisite
power and authority to enter into and perform its obligations under this
Agreement and each of the other agreements and certificates to which it is a
party in connection with the transactions contemplated by the Exchange Documents
and to issue the Exchange Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Exchange Documents by PubCo and the
consummation by PubCo of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Exchange Securities, have
been duly authorized by the Board of Directors of PubCo and, other than (i) such
filings required under applicable securities or “Blue Sky” laws of the states of
the United States, (ii) such consents described on Schedule 7(c)(ii) attached
hereto, and (iii) the filing of the PubCo Amended Charter and the PubCo
Certificate of Designations, no further filing, consent, or authorization is
required by PubCo or of its Board of Directors or its shareholders. This
Agreement and the other Exchange Documents have been duly executed and delivered
by PubCo and constitute the legal, valid and binding obligations of PubCo
enforceable against PubCo in accordance with their respective terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

(c)           No Conflict; Required Filings and Consents.

 

(i)           Subject to the filing of the PubCo Amended Charter and the PubCo
Certificate of Designations, the execution, delivery and performance of the
Exchange Documents by PubCo and the consummation by PubCo of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Exchange Securities and reservation for issuance and issuance of the
Underlying Securities) will not (A) result in a violation of the Certificate of
Incorporation, the terms of any share capital of PubCo or any of the PubCo
Subsidiaries, the Bylaws or any of the organizational documents of PubCo or any
of the PubCo Subsidiaries or (B) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which PubCo or any of
the PubCo Subsidiaries is a party, or (C) result in a violation of any law,
rule, regulation, order, judgment or decree (including U.S. federal and state
securities laws, rules, and regulations, and the rules and regulations of the
Principal Market contemplated pursuant to the Merger Agreement to be applicable
to PubCo or any of the PubCo Subsidiaries or by which any property or asset of
PubCo or any of the PubCo Subsidiaries is bound or affected.

 



15

 

 

(ii)           Except for the filing of the PubCo Amended Charter and the PubCo
Certificate of Designations, as required under applicable securities or “Blue
Sky” laws of the states of the United States, and as otherwise described on
Schedule 7(c)(ii), neither PubCo nor any of the PubCo Subsidiaries is required
to obtain any consent, authorization or order of, or, make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Exchange
Documents, in each case in accordance with the terms hereof or thereof. All
consents, authorizations, orders, filings and registrations (which PubCo is
required to obtain pursuant to the preceding sentence) have been obtained or
effected, or will have been obtained or effected, on or prior to the Closing
Time (except for those required to be obtained or effected after the Closing
Time, which will be obtained or effected within the time periods prescribed by
applicable law), and PubCo and the PubCo Subsidiaries are unaware of any facts
or circumstances that might prevent PubCo from obtaining or effecting any of the
registration, application or filings pursuant to the preceding sentence. PubCo,
on a pro forma basis after giving effect to the transactions contemplated
hereby, will not be in violation of the listing requirements of the Principal
Market and has no knowledge of any facts that would reasonably lead to the
failure to list, delisting or suspension of the shares of Common Stock by the
Principal Market in the foreseeable future.

 

(d)           Issuance of Exchange Securities. The issuance of the Exchange
Securities is duly authorized. Upon issuance in accordance with the terms of the
Exchange Documents, the Preferred Shares and the Warrants shall be validly
issued, fully paid and non-assessable and free from all taxes, liens, charges
and other encumbrances with respect to the issue thereof. Upon issuance in
accordance with the terms of the Exchange Documents, the Common Shares will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. Upon issuance in accordance with the Exchange
Securities, the Underlying Securities will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof (other than
those that may be imposed by applicable securities laws), with the holders being
entitled to all rights accorded to a holder of Common Stock.

 

(e)           No Consideration Paid. Other than the fees payable to Cowen &
Company, LLC in connection with the consummation of the Business Combination, no
commission or other remuneration has been paid by PubCo for soliciting the
exchange of the Company Preferred Shares for the Exchange Securities as
contemplated by the Exchange Documents.

 

(f)           Registration Statement. At the time the Registration Statement and
any amendments thereto became effective, at the date of this Agreement, at each
deemed effective date thereof and at the Closing Time, the Registration
Statement and any amendments thereto complied and will comply in all material
respects with the requirements of the 1933 Act, the Exchange Act and the rules
and regulations of the SEC promulgated thereunder and all other applicable laws
and regulations and did not and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading. At the Closing Time,
the Common Shares, the Preferred Shares and the Warrants shall be issued
pursuant to the Registration Statement and, upon issuance, shall be freely
tradable without any legend or other restriction.

 



16

 

 

(g)           Disclosure. Other than as set forth in the 8-K, PubCo confirms
that neither it nor any other Person acting on its behalf has provided the
Investor or its agents or counsel with any information that constitutes or could
reasonably be expected to constitute material, non-public information about any
of the Merger Parties or otherwise relating to the Securities. PubCo understands
and confirms that the Investor will rely on the foregoing representations in
effecting transactions in the Exchange Securities. All disclosure provided to
the Investor regarding PubCo and the PubCo Subsidiaries, their business and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of PubCo is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No event or circumstance has
occurred or information exists with respect to PubCo or any of the PubCo
Subsidiaries or its or their business, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by PubCo but which has not been so publicly
announced or disclosed.

 

8.           Representations, Warranties and Covenants of Chart Financing Sub.

 

(I)          Chart Financing Sub represents and warrants to the Investor, as of
the date hereof, as of the Notice Date, as of the Escrow Wire Deadline, as of
the Purchase Closing Time and as of the Closing Time, that:

 

(a)           Organization and Qualification. Chart Financing Sub is duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, with the full corporate power
and authority to own and use its properties and assets and to carry on its
business as currently conducted. Chart Financing Sub is not in violation of any
of the provisions of its certificate or articles of incorporation, bylaws or
other organizational or charter documents. Chart Financing Sub is duly qualified
to conduct its businesses and is in good standing as a foreign corporation or
other entity in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary. Chart Financing Sub
has no subsidiaries.

 

(b)           Authorization and Binding Obligation. Chart Financing Sub has the
requisite power and authority to enter into and perform its obligations under
this Agreement and each of the other agreements and certificates to which it is
a party in connection with the transactions contemplated by the Exchange
Documents and to issue the Chart Financing Sub Series A Preferred Stock in
accordance with the terms of the TAS Purchase Agreement. The execution and
delivery of the Exchange Documents by Chart Financing Sub and the consummation
by Chart Financing Sub of the transactions contemplated hereby and thereby, have
been duly authorized by board of directors of Chart Financing Sub and, other
than (i) such filings required under applicable securities or “Blue Sky” laws of
the states of the United States and (ii) such consents described on Schedule
8(c)(ii) attached hereto, no further filing, consent, or authorization is
required by Chart Financing Sub or of its board of directors or its
stockholders. This Agreement and the other Exchange Documents to which it is a
party have been duly executed and delivered by Chart Financing Sub and
constitute the legal, valid and binding obligations of Chart Financing Sub
enforceable against Chart Financing Sub in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.

 



17

 

 

(c)           No Conflict; Required Filings and Consents.

 

(i)           The execution, delivery and performance of the Exchange Documents
by Chart Financing Sub and the consummation by Chart Financing Sub of the
transactions contemplated hereby and thereby will not (A) result in a violation
of the certificate of incorporation or bylaws of Chart Financing Sub or the
terms of any equity instrument of Chart Financing Sub or (B) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which Chart Financing Sub is a party, or (C) result in a violation
of any law, rule, regulation, order, judgment or decree (including U.S. federal
and state securities laws, rules, and regulations) applicable to Chart Financing
Sub or by which any property or asset of Chart Financing Sub is bound or
affected.

 

(ii)           Except as required under applicable securities or “Blue Sky” laws
of the states of the United States, and as described on Schedule 8(c)(ii), Chart
Financing Sub is not required to obtain any consent, authorization or order of,
or, make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Exchange Documents, in each case in accordance with the terms hereof or thereof.
All consents, authorizations, orders, filings and registrations (which Chart
Financing Sub is required to obtain pursuant to the preceding sentence) have
been obtained or effected, or will have been obtained or effected, on or prior
to the Closing Time (except for those required to be obtained or effected after
the Closing Time, which will be obtained or effected within the time periods
prescribed by applicable law), and Chart Financing Sub is unaware of any facts
or circumstances that might prevent Chart Financing Sub from obtaining or
effecting any of the registration, application or filings pursuant to the
preceding sentence.

 



18

 

 

(d)           Disclosure. Other than as set forth in the 8-K, Chart Financing
Sub confirms that neither it nor any other Person acting on its behalf has
provided the Investor or its agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, non-public
information about any of the Merger Parties or their subsidiaries or otherwise
relating to the Securities. Chart Financing Sub understands and confirms that
the Investor will rely on the foregoing representations in effecting
transactions in the Exchange Securities. All disclosure provided to the Investor
regarding Chart Financing Sub, its business and the transactions contemplated
hereby, including the schedules to this Agreement, furnished by or on behalf of
Chart Financing Sub is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No event or circumstance has
occurred or information exists with respect to Chart Financing Sub or its
business, properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by Chart Financing Sub but which has not been so publicly announced or
disclosed.

 

(e)           Indebtedness. Chart Financing Sub does not have any outstanding
indebtedness or any liens on its assets (other than liens for taxes and other
governmental charges and assessments that are not yet due and payable and other
liens that are imposed by law).

 

(II)         Chart Financing Sub covenants that, prior to the Closing Time, it
shall not: (x) form any subsidiaries, conduct any business or issue any
securities, other than in connection with the transactions contemplated the
Exchange Documents; or (y) incur any indebtedness.

 

9.           Representations and Warranties of the Investor. The Investor
represents and warrants to the Merger Parties as of the date hereof, as of the
Notice Date, as of the Escrow Wire Deadline, as of the Purchase Closing Time and
as of the Closing Time, as follows:

 

(a)           Organization and Authority. The Investor has the requisite power
and authority to enter into and perform its obligations under this Agreement and
each of the other Exchange Documents to which it is a party. The execution and
delivery by the Investor of this Agreement and each of the other Exchange
Documents to which it is a party and the consummation by the Investor of the
transactions contemplated hereby and thereby have been duly authorized by the
Investor’s board of directors or other governing body. Each of this Agreement
and the other Exchange Documents to which the Investor is a party have been duly
executed and delivered by Investor and constitutes the legal, valid and binding
obligation of the Investor, enforceable against Investor in accordance with its
terms.

 

(b)           Reliance on Exemptions. The Investor understands that the Company
Preferred Shares are being offered and sold in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Merger Parties are relying in part upon the truth and accuracy
of, and the Investor’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Investor set forth herein
and in the Exchange Documents in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire the Company Preferred
Shares. The Investor understands that the Company Preferred Shares being
purchased hereunder have not been registered under the 1933 Act, nor qualified
under any foreign or state securities laws, and that they are being offered and
sold pursuant to an exemption from such registration and qualification based in
part upon the representations of such Investor contained herein. The Investor is
acquiring the Company Preferred Shares purchased hereunder for its own account
for investment and not with a view towards the resale, transfer or distribution
thereof, nor with any present intention of distributing such Company Preferred
Shares, in each case in violation of the 1933 Act. The Investor has not agreed
to give any Person any interest or right in the Company Preferred Shares.

 



19

 

 

(c)           Validity; Enforcement. This Agreement and the other Exchange
Documents to which the Investor is a party have been duly and validly
authorized, executed and delivered on behalf of the Investor and shall
constitute the legal, valid and binding obligations of the Investor enforceable
against the Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

(d)           No Conflicts. The execution, delivery and performance by the
Investor of this Agreement and the other Exchange Documents to which the
Investor is a party, and the consummation by the Investor of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of the Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Investor, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Investor to perform its obligations
hereunder or under the other Exchange Documents to which the Investor is a
party.

 

10.           Disclosure of Transaction. PubCo (or Chart, if prior to the
Closing Time) shall, on or before 8:30 a.m., New York City Time, on the first
Business Day after the date of this Agreement, issue a Current Report on Form
8-K (as it may be amended, the “8-K”) disclosing all material terms of the
transactions contemplated hereby and attaching as exhibits all material
agreements and instruments executed, issued or to be executed or issued in
connection with the transactions contemplated hereby. From and after the
issuance of the 8-K, the Investor shall not be in possession of any material,
non-public information about any of the Merger Parties or their subsidiaries or
otherwise relating to the Securities received from any Merger Party or any of
their subsidiaries or respective officers, directors, employees or agents that
is not disclosed in the 8-K. In addition, effective upon the filing of the 8-K,
each of the Merger Parties acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between any Merger Party, any of their subsidiaries or any of their
respective officers, directors, affiliates, employees or agents, on the one
hand, and the Investor or any of its affiliates, on the other hand, shall
terminate. Neither any Merger Party nor any of their subsidiaries shall, and
shall instruct its and each of their respective officers, directors, affiliates,
employees and agents, not to, provide the Investor with any material, non-public
information about any of the Merger Parties or their subsidiaries or otherwise
relating to the Securities from and after the date hereof without the express
prior written consent of the Investor. To the extent that any Merger Party or
any of their subsidiaries or any of their respective officers, directors,
affiliates employees or agents delivers any material, non-public information
about any of the Merger Parties or their subsidiaries or otherwise relating to
the Securities to the Investor without the Investor's consent, each Merger Party
hereby covenants and agrees that the Investor's shall not have any duty of
confidentiality to any Merger Party or any of their subsidiaries or any of their
respective officers, directors, affiliates, employees or agents with respect to,
or a duty to any Merger Party or any of their subsidiaries or any of their
respective officers, directors, affiliates, employees or agents not to trade on
the basis of, such material, non-public information. Neither any Merger Party
nor any of their subsidiaries shall disclose the name of the Investor in any
filing, announcement, release or otherwise, unless such disclosure is required
by law or regulation; provided, that the Investor acknowledges that a copy of
this Agreement (including the Investor’s name on the signature page hereto), the
Second Amendment to the Agreement and Plan of Merger (with the Investor’s name
disclosed therein and/or in the schedules thereto) and any other Exchange
Document to which the Investor is a party or otherwise named therein may be
publicly filed by Chart or PubCo and any such filing will not be a violation of
the foregoing provision. Each Merger Party understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
securities of PubCo and the Company.

 



20

 

 

11.           Reservation of Shares; Listing.

 

(a)           Reservation of Shares. So long as any of the Preferred Shares or
Warrants remain outstanding, PubCo shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
150% of (i) the maximum number of shares of Common Stock issuable upon
conversion of all the Preferred Shares then outstanding (without regard to any
limitations on the conversion of the Preferred Shares set forth in the PubCo
Certificate of Designations), and (ii) the maximum number of Warrant Shares
issuable upon exercise of all the Warrants then outstanding (without regard to
any limitations on the exercise of the Warrants set forth therein)
(collectively, the “Required Reserve Amount”); provided, that at no time shall
the number of shares of Common Stock reserved pursuant to this Section 11(a) be
reduced other than proportionally in connection with any conversion, exercise
and/or redemption, as applicable of Preferred Shares and Warrants. If at any
time the number of shares of Common Stock authorized and reserved for issuance
is not sufficient to meet the Required Reserved Amount, PubCo will promptly take
all corporate action necessary to authorize and reserve a sufficient number of
shares, including, without limitation, calling a special meeting of stockholders
to authorize additional shares to meet PubCo's obligations pursuant to the
Exchange Documents, in the case of an insufficient number of authorized shares,
obtain stockholder approval of an increase in such authorized number of shares,
and use its reasonable best efforts to cause the holders of the management
shares of PubCo to vote in favor of an increase in the authorized shares of
PubCo to ensure that the number of authorized shares is sufficient to meet the
Required Reserved Amount.

 



21

 

 

(b)           Listing. After the Closing Time, (x) PubCo shall promptly secure
the listing or designation for quotation (as applicable) of all of the
Underlying Securities upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed or
designated for quotation (as applicable) (subject to official notice of
issuance) and shall maintain such listing or designation for quotation (as
applicable) of all the Underlying Securities from time to time issuable under
the terms of the Exchange Documents, (y) PubCo shall maintain the Common Stock’s
authorization for quotation on the Principal Market or secure its listing on The
New York Stock Exchange, the NYSE MKT, the Nasdaq Capital Market, the Nasdaq
Global Market or the Nasdaq Global Select Market (each, an “Eligible Market”)
and (y) neither PubCo nor any of its Subsidiaries shall take any action which
could be reasonably expected to result in the deauthorization, delisting or
suspension of the Common Stock on an Eligible Market on which the Common Stock
is quoted or listed. PubCo shall pay all fees and expenses in connection with
satisfying its obligations under this Section 11.

 

12.           Form D and Blue Sky. The Company and/or PubCo shall make all
filings and reports relating to the Share Purchase required under applicable
securities or “Blue Sky” laws of the states of the United States following the
date hereof, if any, and comply with all applicable foreign, federal, state and
local laws, statutes, rules, regulations and the like relating to the Share
Purchase. PubCo shall make all filings and reports relating to the Exchange
required under applicable securities or “Blue Sky” laws of the states of the
United States following the date hereof, if any, and comply with all applicable
foreign, federal, state and local laws, statutes, rules, regulations and the
like relating to the Exchange. The Investor shall reasonably cooperate with the
Company and PubCo in connection with the foregoing and promptly provide any
information reasonably requested by the Company or PubCo in connection with any
such filing or report.

 

13.           [RESERVED]

 

14.           Subsequent Issuances. From the date of this Agreement until the
seven (7) month anniversary of the Closing Time, PubCo shall not, directly or
indirectly, effect a Subsequent Placement (as such term is defined in the Series
A-1 Warrants) without the prior written consent of the Investor; provided, that
this Section 14 shall not apply with respect to (x) Excluded Securities and (y)
any Subsequent Placement with a New Issuance Price (as defined in the Series A-1
Warrants and calculated in accordance with Section 2(b) therein (including,
without limitation, Section 2(b)(iv) therein)) greater than $3.00 (as adjusted
for stock splits, stock dividends, recapitalizations and similar events).

 

15.           Dissenter’s or Appraisal Rights. Effective as of the Closing Time,
The Investor hereby waives any dissenter’s rights or appraisal rights that it
might have following the consummation of the Business Combination in connection
with the transactions contemplated by this Agreement, the Merger Agreement or
any other agreement or instrument relating to either. The Investor agrees that
it considers the consideration payable for the Securities to represent fair
value for such securities.

 



22

 

 

16.           Miscellaneous.

 

(a)           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)           Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(c)           Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(d)           Entire Agreement; Amendments. This Agreement, together with the
other Exchange Documents and the confidentiality agreement entered into between
the Investor and Chart (or by a representative of Chart on its behalf),
supersedes all other prior oral or written agreements among the parties, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and contain the entire understanding of the parties with
respect to the matters covered herein and therein and, except as specifically
set forth herein or therein, none of the parties makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the parties. No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.

 



23

 

 

(e)           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party and either receipt of notice is affirmatively
confirmed or the sender follows up with another method of delivery provided
hereunder within two (2) Business Days thereafter); or (c) one Business Day
after deposit with an overnight courier service, in each case properly addressed
to the party to receive the same. The addresses and facsimile numbers for such
communications shall be as set forth on the signature page of such party hereto;
provided, that (x) any notice to the Company shall also include a copy to Chart,
and (y) any notice to any Merger Party will also include a copy to each of the
following persons: (i) Ellenoff Grossman & Schole LLP, 1345 Avenue of the
Americas, 11th Floor, New York, NY 10105, Attn: Douglas S. Ellenoff, Esq. and
Richard Baumann; Esq., Facsimile No.: (212) 370-7889; and (ii) Alston & Bird
LLP, 101 S. Tryon St., Suite 4000, Charlotte, NC 28280-4000, Attn: Gary C. Ivey,
Esq. and T. Scott Kummer, Esq., Facsimile: (704) 444-1690. Written confirmation
of receipt (A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from an overnight courier service in accordance with clause
(a) or (c) above, respectively.

 

(f)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
None of the parties shall assign this Agreement or any of their respective
rights or obligations hereunder without the prior written consent of the other
parties.

 

(g)           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

(h)           Survival. Unless this Agreement is terminated by mutual consent of
the parties hereto, the representations, warranties and covenants of the parties
hereto shall survive the Closing Time and the delivery and exercise of Exchange
Securities.

 

(i)           Further Assurances. Each party shall use its reasonable best
efforts to do and perform, or cause to be done and performed, all such further
acts and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as any other party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.

 

(j)           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 



24

 

 

(k)           Indemnification.

 

(i)           Subject to Section 16(l), in consideration of the Investor’s
execution and delivery of the Exchange Documents to which it is a party and
consummating the acquisition of the Purchased Shares, in addition to all of
Merger Parties’ (collectively, the “Indemnifying Parties”) other obligations
under the Exchange Documents, each of the Indemnifying Parties, joint and
severally, shall defend, protect, indemnify and hold harmless the Investor and
its successors and assigns and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (x) any misrepresentation or breach of any
representation or warranty made by any Indemnifying Party to the Indemnitee in
any of the Exchange Documents, (y) any breach of any covenant, agreement or
obligation of any Indemnifying Party to the Indemnitee contained in any of the
Exchange Documents or (z) any cause of action, suit, proceeding or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of any Indemnifying Party) or which
otherwise involves such Indemnitee that arises out of or results from (A) the
execution, delivery, performance or enforcement of the Exchange Documents, (B)
any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Company Preferred Shares,
or (C) the status of the Investor or its successors or assigns either as an
investor in an Indemnifying Party pursuant to the transactions contemplated by
the Exchange Documents or as a party to this Agreement (including, without
limitation, as a party in interest or otherwise in any action or proceeding for
injunctive or other equitable relief); but excluding for purposes of this clause
(z), any actions, suits, proceedings or claims arising solely out of or relating
to the Investor’s breach of this Agreement or any other Exchange Document to
which Investor is a party or otherwise bound. To the extent that the foregoing
undertaking by an Indemnifying Party may be unenforceable for any reason, such
Indemnifying Party shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 



25

 

 

(ii)          Promptly after receipt by an Indemnitee under this Section 16(k)
of notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim in respect thereof is to be made against any
Indemnifying Party under this Section 16(k), deliver to the applicable
Indemnifying Party a written notice of the commencement thereof, and such
Indemnifying Party shall have the right to participate in, and, to the extent
such Indemnifying Party so desires, to assume control of the defense thereof
with counsel mutually satisfactory to such Indemnifying Party and the
Indemnitee; provided, however, that an Indemnitee shall have the right to retain
its own counsel with the fees and expenses of such counsel to be paid by such
Indemnifying Party if: (A) such Indemnifying Party has agreed in writing to pay
such fees and expenses; (B) such Indemnifying Party shall have failed to
promptly assume the defense of such Indemnified Liability and to employ counsel
reasonably satisfactory to such Indemnitee in any such Indemnified Liability; or
(C) the named parties to any such Indemnified Liability (including any impleaded
parties) include both such Indemnitee and such Indemnifying Party, and such
Indemnitee shall have been advised by outside counsel that a conflict of
interest is likely to exist if the same counsel were to represent such
Indemnitee and such Indemnifying Party (in which case, if such Indemnitee
notifies such Indemnifying Party in writing that it elects to employ separate
counsel at the expense of such Indemnifying Party, then such Indemnifying Party
shall not have the right to assume the defense thereof and such counsel shall be
at the expense of such Indemnifying Party), provided further, that in the case
of clause (C) above such Indemnifying Party shall not be responsible for the
reasonable fees and expenses of more than one (1) separate legal counsel for the
Indemnitees. The Indemnitee shall reasonably cooperate with each applicable
Indemnifying Party in connection with any negotiation or defense of any such
action or Indemnified Liability by such Indemnifying Party and shall furnish to
such Indemnifying Party all information reasonably available to the Indemnitee
which relates to such action or Indemnified Liability. Each of the Indemnifying
Party and the Indemnitee shall keep the other reasonably apprised at all times
as to the status of the defense or any settlement negotiations with respect
thereto. An Indemnifying Party shall not be liable for any settlement of any
action, claim or proceeding, or the Indemnitee’s consent to any judgment,
effected without its prior written consent, provided, however, that such
Indemnifying Party shall not unreasonably withhold, delay or condition its
consent. No Indemnifying Party shall, without the prior written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such Indemnified Liability or litigation, and such
settlement shall not include any admission as to fault on the part of the
Indemnitee. Following indemnification as provided for hereunder, each applicable
Indemnifying Party shall be subrogated to all rights of the Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the an Indemnifying Party within a reasonable time of the commencement of any
such action shall not relieve such Indemnifying Party of any liability to the
Indemnitee under this Section 16(k), except to the extent that such Indemnifying
Party is materially and adversely prejudiced in its ability to defend such
action.

 

(iii)         The indemnification required by this Section 16(k) shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, within ten (10) days after bills are received or
Indemnified Liabilities are incurred.

 



26

 

 

(iv)          The indemnity agreement contained herein shall be in addition to
(A) any cause of action or similar right of the Indemnitee against any
Indemnifying Party or others, and (B) any liabilities such Indemnifying Party
may be subject to pursuant to the law.

 

(l)           Trust Fund Waiver. Reference is made to the final prospectus of
Chart dated December 13, 2012 (File No. 333-177280) (the “Prospectus”) relating
to Chart’s initial public offering (the “IPO”). The Investor represents and
warrants that the Investor has read the Prospectus and understands that Chart
has established the Trust Fund (as defined in the Merger Agreement) containing
the proceeds of the IPO initially in the amount of at least Seventy-Five Million
Dollars ($75,000,000) for the benefit of Chart’s public stockholders and certain
other parties (including the underwriters of the IPO) and that Chart may
disburse monies from the Trust Fund, including any proceeds therefrom, only as
provided in the Prospectus. For and in consideration of Chart agreeing to enter
into this Agreement and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Investor agrees (for itself
and on behalf of its affiliates and direct and indirect subsidiaries and equity
holders, and its and their respective successors and assigns, and any other
Indemnitee or other Person claiming by or through the Investor) that,
notwithstanding any provisions contained in this Agreement, the Investor does
not now have, and shall not at any time prior to the Closing Time have, any
right, title, interest or claim of any kind in or to, or make any claim against,
the Trust Fund or any asset contained therein (or any distribution therefrom
occurring prior to the Closing Time in accordance with the terms of the Trust
Agreements (as defined in the Merger Agreement)), regardless of whether such
claim arises as a result of, in connection with or relating in any way to, any
proposed or actual business relationship between the Investor, on the one hand,
and Chart or its subsidiaries, on the other hand, this Agreement, any other
Exchange Document or any other agreement or any other matter, and regardless of
whether such claim arises based on contract, tort, equity or any other theory of
legal liability. The Investor (for itself and on behalf of its affiliates and
direct and indirect subsidiaries and equity holders, and its and their
respective successors and assigns, and any other Indemnitee or other Person
claiming by or through Investor) hereby irrevocably waives any and all rights,
titles, interests and claims of any kind that the Investor may have, now or in
the future (in each case, however, prior to the Closing Time), and shall not
take any action or suit, make any claim or demand or seek recovery of any
liability, indebtedness, guaranty, endorsement, claim, loss, damage, deficiency,
cost, expense, obligation or other recourse against, the Trust Fund (or any
distribution therefrom occurring prior to the Closing Time in accordance with
the terms of the Trust Agreements) for any reason whatsoever in respect thereof.
The Investor agrees and acknowledges that such irrevocable waiver is material to
this Agreement and specifically relied upon by Chart and its affiliates to
induce them to enter into this Agreement. Investor further intends and
understands such waiver to be valid, binding and enforceable under applicable
law. To the extent that the Investor commences any action, litigation or other
legal proceeding (a “Proceeding”) based upon, in connection with, relating to or
arising out of any matter relating to Chart, which Proceeding seeks, in whole or
in part, monetary relief against Chart, the Investor hereby acknowledges and
agrees the Investor’s sole remedy shall be against funds held outside of the
Trust Fund and that such claim shall not permit the Investor (or any party
claiming on the Investor’s behalf or in lieu of the Investor) to have any claim
against the Trust Fund or any amounts contained therein (or any distribution
therefrom occurring prior to the Closing in accordance with the terms of the
Trust Agreements). In the event that the Investor commences any Proceeding based
upon, in connection with, relating to or arising out of any matter relating to
Chart, which Proceeding seeks, in whole or in part, relief against the Trust
Fund (or any distribution therefrom occurring prior to the Closing in accordance
with the terms of the Trust Agreements) or Chart’s public stockholders, whether
in the form of money damages or injunctive relief, Chart shall be entitled to
recover from the Investor the associated legal fees and costs in connection with
any such Proceeding in the event Chart prevails in such action or Proceeding.
For the avoidance of doubt, nothing in this Section 16(l) shall affect the right
of the Investor or its direct or indirect subsidiaries or equity holders, or its
or their respective successors or assigns, or any other Indemnitee or other
Person claiming by or through the Investor, to redeem any issued and outstanding
securities of Chart held by such Person in accordance with the Prospectus and
Chart’s certificate of incorporation, as amended.

 



27

 

 

(m)           Most Favored Nation. Each Merger Party hereby represents and
warrants as of the date hereof and covenants and agrees from and after the date
hereof that none of the terms offered to any Person with respect to any consent,
release, amendment, settlement or waiver, in each case, relating to the terms,
conditions and transactions contemplated hereby (each a “Superior Document”), is
or will be more favorable to such Person than those of the Investor and this
Agreement. If, and whenever on or after the date hereof, any Merger Party enters
into a Superior Document, then (i) such applicable party shall provide notice
thereof to the Investor immediately following the occurrence thereof and (ii)
the terms and conditions of this Agreement shall be, without any further action
by the Investor or any other party hereto, automatically amended and modified in
an economically and legally equivalent manner such that the Investor shall
receive the benefit of the more favorable terms and/or conditions (as the case
may be) set forth in such Superior Document, provided that upon written notice
to each other party hereto at any time the Investor may elect not to accept the
benefit of any such amended or modified term or condition, in which event the
term or condition contained in this Agreement shall apply to the Investor as it
was in effect immediately prior to such amendment or modification as if such
amendment or modification never occurred with respect to the Investor. The
provisions of this Section 16(m) shall apply similarly and equally to each
Superior Document.

 

(n)           Independent Nature of Investor’s Obligations and Rights. The
obligations of the Investor under this Agreement or the other Exchange Documents
are several and not joint with the obligations of any other Person, including,
without limitation, any of the Other Investors (each, an “Other Person”), and
the Investor shall not be responsible in any way for the performance of the
obligations of any Other Person under any other Exchange Document, the Other
Investor Purchase Agreements or similar agreement of any Other Person (the
“Other Documents”). Nothing contained herein or in any Other Document or any
other Exchange Document, and no action taken by the Investor pursuant hereto,
shall be deemed to constitute the Investor and such Other Persons as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investor and Other Person are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement, any Other Documents or any other Exchange
Document and each of the Merger Parties acknowledge that neither the Investor
nor any Other Person are acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement, any Other
Document and any other Exchange Document. The Merger Parties and the Investor
confirm that the Investor has independently participated in the negotiation of
the transactions contemplated hereby with the advice of its own counsel and
advisors. The Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, any Other Document or out of any other Exchange Documents, and it
shall not be necessary for any Other Person to be joined as an additional party
in any proceeding for such purpose.

 

[Signature pages follow]

 



28

 

 

IN WITNESS WHEREOF, the Investor and the Merger Parties have executed this
Agreement as of the date set forth on the first page of this Agreement.

 





Purchase Price:   INVESTOR:                       Number of Company Preferred
Shares:           By:         Name:       Title: Number of Common Shares:    





  Address for Notices:   



 



            Number of Preferred Shares:                     Number of Series A-1
Warrant Shares:    

 



    Security Delivery Information:   

 

Number of Series B-1 Warrant Shares:                                        

 



  Investor Broker and DWAC Information:                                

 



[Signature Page to New Investor Purchase and Exchange Agreement]

 



 

 

 

IN WITNESS WHEREOF, the Investor and the Merger Parties have executed this
Agreement as of the date set forth on the first page of this Agreement.

 

CHART:   TEMPUS:       CHART ACQUISITION CORP.   TEMPUS APPLIED SOLUTIONS, LLC  
        By:     By:     Name:  Christopher D. Brady     Name:  Benjamin Scott
Terry   Title:    President     Title:    Manager

 



Address for Notice:   Address for Notice: 555 5th Avenue, 19th Floor   133
Waller Mill Road New York, NY 10017   Williamsburg, VA 23185 Attn:  Joseph
Wright   Attn:  Scott Terry and Jack Gulbin Facsimile No:  (212) 350-8299  
Facsimile No.:  (757) 969-6168

 



PUBCO:   THE COMPANY:       TEMPUS APPLIED SOLUTIONS
HOLDINGS, INC.   TAS FINANCING SUB INC.           By:     By:    
Name:  Christopher D. Brady     Name:  Benjamin Scott Terry  
Title:    President     Title:    President

 



Address for Notice:

 

Address for Notice:

555 5th Avenue, 19th Floor

 

133 Waller Mill Road

New York, NY 10017

 

Williamsburg, VA 23185

Attn: Joseph Wright

 

Attn: Scott Terry and Jack Gulbin

Facsimile No:  (212) 350-8299   Facsimile No:  (757) 969-6168

 



[Signature Page to New Investor Purchase and Exchange Agreement]

 



 

 

 



CHART FINANCING SUB:       CHART FINANCING SUB INC.         By:      
Name:  Christopher D. Brady     Title:    President  

 



Address for Notice:   555 5th Avenue, 19th Floor   New York, NY 10017  
Attn:  Joseph Wright   Facsimile No:  (212) 350-8299  

 

[Signature Page to New Investor Purchase and Exchange Agreement]



 



 

 

 

 

